COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-17-00085-CR
                               NO. 02-17-00086-CR
                               NO. 02-17-00087-CR


DARNELL HAYNIE AKA DARNELL                                              APPELLANT
HANEY

                                          V.

THE STATE OF TEXAS                                                            STATE

                                      ------------

         FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
            TRIAL COURT NO. 1485870D, 1440818D, 1442689D

                                      ------------

                                      ORDER

                                      ------------

      On June 23, 2017, Valerie K. Allen, official court reporter for the 297th

District Court, certified to this court that she was unable to convert Court’s Exhibit

1 and State’s Exhibit Nos. 10, 17, 52, 53 and 54 “into a format and/or size

compatible with the requirements of the TAMES portal, the Uniform Format

Manual for Texas Reporters’ Records, and Appendix C of the Rules of Appellate

Procedure.”
      Consequently, this court requested, and pursuant to this court’s June 28,

2018 order, the trial court clerk delivered, the originals of Court’s Exhibit No. 1

(DVD), State’s Exhibit No. 10 (CD), State’s Exhibit No. 17 (DVD), State’s Exhibit

No. 52 (DVD), State’s Exhibit No. 53 (DVD), and State’s Exhibit No. 54 (DVD) for

review. Upon receipt of these items, the court reviewed them and determined

the following:

• State’s Exhibit No. 10 can be converted into seven .avi files, of which four are

   under the 2 gigabyte limit for uploading to TAMES;

• State’s Exhibit 17 is in the .mp4 format and can be uploaded to TAMES;

• the files in the video from “Tumbleweeds” in State’s Exhibit 53 are in the .avi

   format and can be uploaded to TAMES; and

• the files in State’s Exhibit 54, while in a proprietary format, can be converted

   into eight .avi files with the supplied player and then can be uploaded to

   TAMES.

Accordingly, we return State’s Exhibits 10, 17, 53, and 54 to the trial court clerk

and order that Valerie K. Allen shall upload these documents to TAMES in

compliance with applicable rules no later than Monday, July 30, 2018. The

remaining exhibits will be returned to the trial court upon issuance of the

mandate.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, the trial court clerk, and the court

reporter.

                                        2
DATED July 19, 2018.

                           PER CURIAM




                       3